DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
	Regarding independent claims 1 and 11, the closest prior art (Wu, Shaburov, Sullivan, Chen, Wang, Yao, Chen, Brandt, Xu, Yoo, Bacivarov, and Li) does not teach or suggest the claimed invention having “selecting a labeler having facial features similar to the first face based on the stored first landmarks and second landmarks; generating a three-dimensional mesh of the face of the selected labeler, the three-dimensional mesh textured with an image of the selected labeler; identifying third landmarks of the three-dimensional mesh that correspond to the first landmarks; manipulating the positions of the third landmarks based on the positions of the first landmarks; displaying the three-dimensional mesh to the selected labeler; prompting the selected labeler to input an expression or emotion displayed on the three-dimensional mesh; associating the input expression or emotion with the image of the first face to generate training data for a machine learning model for expression or emotion identification”, and a combination of other limitations thereof as recited in the claims.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VAN D HUYNH/Primary Examiner, Art Unit 2665